Case 5:12-cv-04175-EJD Document 421-4 Filed 10/04/19 Page 1 of 27




                 EXHIBIT C
Case 5:12-cv-04175-EJD Document 421-4 Filed 10/04/19 Page 2 of 27




             SUPPORTING
              DOC. NO. 1
                 Case 5:12-cv-04175-EJD Document 421-4 Filed 10/04/19 Page 3 of 27


                                                                                              INVOICE
    ,,,,,.    MBreporting, Inc.
              111 Deerwood Road, Suite 200
              San Ramon, California 94583
              (o) 925-989-6080 (f) 925-264-1957
                                                                                     Invoice No.
                                                                                            6714
                                                                                          Job Date
                                                                                                             Invoice Date

                                                                                                                9/8/2013
                                                                                                                           Case No.
                                                                                                                                         Job No.
                                                                                                                                           1735


              depos@MBreporting.com                                                   8/22/2013             5:12-CV-04175 EJD

                                                                                                              Case Name
                                                                                  NavCom. vs. Oki Electric

      Marc R. Labgold, Ph.D.
      Nagashima & Hashimoto                                                                                 Payment Terms
      12007 Sunrise Valley Drive, Suite 110
                                                                                  Due upon receipt
      Reston, VA 20191



 ORIGINAL AND ONE CERTIFIED TRANSCRIPT (videotaped):
      Paul Galyean--                                                                          154.00 Pages-          @           4.60          708.40
            Certificate (0+1)                                                                      1.00              @          35.00              35.00
            Electronic Exhibits (200/300)                                                          1.00              @         150.00          150.00
            Rough Draft                                                                       146.00 Pages           @           1.25          182.50
            ASCII, Condensed & Word Index                                                          1.00              @           0.00               0.00
            Thank you for going green! (email delivery)                                            1.00              @           0.00               0.00
            Videotaped Deposition                                                             154.00 Pages           @           0.25              38.50
            Parking                                                                                1.00              @           0.00               0.00
                                                                                                   TOTAL DUE    >>>                        $1,114.40


 We thank you for choosing MBreporting for your depositions.
 It's always a pleasure doing business with you.




Tax ID: XX-XXXXXXX

                                              Please detach boll om portion and return with payment.

                                                                                Job No.              1735             BU ID             : 1-MAIN
 Marc R. Labgold, Ph.D.                                                         Case No.            5:12-CV-04175 EJD
 Nagashima & Hashimoto                                                          Case Name           NavCom. vs. Oki Electric
 12007 Sunrise Valley Drive, Suite 110
 Reston, VA 20191
                                                                                Invoice No.          6714             Invoice Date : 9/8/2013
                                                                                Total Due           $ 1,114.40


                                                                                   PAYMENT WITH CREDIT CARD

                                                                                  cardholder's Name:
                                                                                  card Number:
Remit To: MB Reporting, Inc.
          111 Deerwood Road, Suite 200                                            Exp. Date:                          Phone#:
          San Ramon, CA 94583                                                     Billing Address:
                                                                                  Zip :                     Card Security Code:
                                                                                  Amount to Charge:
                                                                                  Cardholder's Signature:
Case 5:12-cv-04175-EJD Document 421-4 Filed 10/04/19 Page 4 of 27




             SUPPORTING
              DOC. NO. 2
                Case 5:12-cv-04175-EJD Document 421-4 Filed 10/04/19 Page 5 of 27


                                                                                            INVOICE
    ,,,,,.    MBreporting, Inc.
              111 Deerwood Road, Suite 200
              San Ramon, California 94583
              (o) 925-989-6080 (f) 925-264-1957
                                                                                    Invoice No.
                                                                                          6713

                                                                                        Job Date
                                                                                                           Invoice Date

                                                                                                               9/4/2013
                                                                                                                             Case No.
                                                                                                                                            Job No.
                                                                                                                                              1742


              depos@MBreporting.com                                                     8/21/2013         5:12-CV-04175 EJD

                                                                                                              Case Name
                                                                                 NavCom. vs. Oki Electric

      Marc R. Labgold, Ph.D.
      Nagashima & Hashimoto                                                                               Payment Terms
      12007 Sunrise Valley Drive, Suite 110
                                                                                 Due upon receipt
      Reston, VA 20191




 ORIGIN~~ ~ D Q_~~ CERl]~ED TRANSCRIPT (videotaped):
                                                                              -- -            - -----      -- ----   .
      Paul Galyean 30(b)(6)                                                                   262. 00 Pages              @         4.60         1,205.20
            Certificate (0+1)                                                                    1.00                    @        35 .00              35.00
            Electronic Exh ibits (400/500)                                                       1.00                    @       150.00           150.00
            Rough Draft                                                                       247.00 Pages               @         1.25           308.75
            Thank you for going green! (email delivery)                                          1.00                    @         0.00                0.00
            ASCII, Condensed & Word Index                                                        1.00                    @         0.00                0.00
            Videotaped Deposition                                                             262.00 Pages               @         0.25               65 .50

                                                                                                 TOTAL DUE >>>                                $1,764.45
 Thank you for choosing MBreporting . We appreciate your business.




Tax ID: XX-XXXXXXX

                                              Please detach boltom portion and return with payment.

                                                                               Job No.             1742                  BU ID             : 1-MAIN
 Marc R. Labgold, Ph.D.                                                         case No .         5:12-CV-04175 EJD
 Nagashima & Hashimoto                                                          Case Name         NavCom. vs. Oki Electric
 12007 Sunrise Valley Drive, Suite 110
 Reston, VA 20191
                                                                                Invoice No.        6713                  Invoice Date : 9/4/2013
                                                                               Total Due           $ 1,764.45


                                                                                  PAYMENT WITH CREDIT CARD

                                                                                 Cardholder's Name:
                                                                                 Card Number:
Remit To: MB Reporting, Inc.
          111 Deerwood Road, Suite 200                                           Exp. Date:                              Phone#:
          San Ramon, CA 94583                                                    Billing Address:
                                                                                 Zip:                     Card Security Code:
                                                                                 Amount to Charge:
                                                                                 Cardholder's Signature:
Case 5:12-cv-04175-EJD Document 421-4 Filed 10/04/19 Page 6 of 27




             SUPPORTING
              DOC. NO. 3
                           Case 5:12-cv-04175-EJD Document 421-4 Filed 10/04/19 Page 7 of 27


    Veritext
    Western Regional Headquarters
    707 Wilshire Boulevard. Suite 3500
    Los Angeles CA 90017
                                                                                                                             VERITEXT
    Tel. 877-955-3855 Fax. 949-955-3854
                                                                                                                                                         LEGAL SOLUTIONS
    Fed. Tax ID: XX-XXXXXXX



 Bill To:         Marc R. Labgold, Ph.D.. Esq.                                                                                                             Invoice #:                  CA1839176
                  Nagashima & Hashimoto
                                                                                                                                                      Invoice Date:                      8/31/2013
                  12007 Sunrise Valley Drive
                  Suite 110                                                                                                                           Balance Due:                       $1,358.45
                  Reston, VA, 20191


   Case;                 Navcom Technology Inc. v. OKI Electric Industry Co. Ltd.
   Job #:                1703559 | Job Date; 8/8/2013 | Delivery: Normal
   Billing Atty:         Marc R. Labgold, Ph.D., Esq.

   Location:             Veritext San Diego

                         402 West Broadway | Suite 700 | San Diego, CA 92101
   Sched Atty:           Ryan Scher, Esq. | Morgan Lewis & Bockius LLP


                 Witness                        Description                                                                                 Units                Quantity                   Amount

                                                Certified Transcript                                                                         Page                   200.00                   $660.00

                                                Exhibits                                                                                  Per Page                  493.00                   $320.45

                                                Rough Draft                                                                                  Page                   174.00                   $261.00
              Satoru Inoue
                                                CD Depo Litigation Package                                                                 Per CD                       1.00                  $39.00

                                                Production & Processing                                                                         1                       1.00                  $50.00

                                                Shipping & Handling                                                                       Package                       1.00                  $28.00

         Notes;                                                                                                                                          Invoice Total:                   $1,358.45

                                                                                                                                                               Payment;                         $0.00

                                                                                                                                                                   Credit:                      $0.00

                                                                                                                                                                 Interest:                      $0.00

                                                                                                                                                         Balance Due:                    $1,358.45
TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1 .5% per month. Accounts unpaid after 90 days agree to pay all collection costs, including reasonable attorney's
fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services please consult http://www.veritext.com/services/ail-
services/service-information




                                                                                                                                                           Invoice #:                CA1839176
                     To pay online, go to                                                  Please remit payment to:
                                                                                                                                                                 Job #:                  1703559
                                                                                                          Veritext
                      www.Verltext.com
                                                                                                    P.O. Box 71303                                   Invoice Date:                      8/31/2013
                  Veritext accepts all major credit cards
                                                                                             Chicago IL 60694-1303
           (American Express, Mastercard, Visa, Discover)                                                                                                    Balance:                   $1,358.45
                          Case 5:12-cv-04175-EJD Document 421-4 Filed 10/04/19 Page 8 of 27


    Veritext
    Western Regional Headquarters
    707 Wilshire Boulevard, Suite 3500
    Los Angeles CA 90017
                                                                                                                            VERITEXT
    Tel. 877-955-3855 Fax. 949-955-3854                                                                                                                  LEGAL SOLUTIONS
    Fed. Tax ID: XX-XXXXXXX



 Bill To:         Marc R. Labgold, Ph.D., Esq.                                                                                                             Invoice #:                 CA1 839227
                  Nagashima & Hashimoto                                                                                                               Invoice Date:                      8/31/2013
                  12007 Sunrise Valley Drive
                  Suite 110                                                                                                                           Balance Due:                          $243.00
                  Reston, VA. 20191


   Case;                 NavCom Technology Inc., et al v. Oki Electric Industry Company
   Job #:                1712475 1 Job Date: 8/22/2013 | Delivery: None
   Billing Atty:         Marc R. Labgold, Ph.D., Esq.

   Location:             Veritext

                         707 Wilshire Blvd I 35th floor | Los Angeles, CA 90017

   Sched Atty:           Marc R. Labgold, Ph.D., Esq. | Nagashima & Hashimoto


                 Witness                        Description                                                                                 Units                Quantity                   Amount

                                                Cancellation Fee                                                                                1                       1.00                $225.00
               None given
                                                Parking Expense                                                                           Per hour                      1.00                  $18.00

         Notes:                                                                                                                                          Invoice Total;                     $243.00

                                                                                                                                                               Payment:                         $0.00

                                                                                                                                                                   Credit:                      $0.00

                                                                                                                                                                 Interest:                      $0.00

                                                                                                                                                         Balance Due:                       $243.00
TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1 .5% per month. Accounts unpaid after 90 days agree to pay all collection costs, including reasonable attorney's
fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services please consult http;//www.veritext.com/services/all-
services/service-information




                                                                                                                                                           Invoice #:                CA1 839227
                     To pay online, go to                                                  Please remit payment to:
                                                                                                                                                                 Job#:                   1712475
                                                                                                    Veritext
                      www.Veritext. com
                                                                                                P.O. Box 71303                                       Invoice Date:                      8/31/2013
                  Veritext accepts all major credit cards
                                                                                             Chicago IL 60694-1303
           (American Express, Mastercard, Visa, Discover)                                                                                                    Balance:                     $243.00
                          Case 5:12-cv-04175-EJD Document 421-4 Filed 10/04/19 Page 9 of 27


    Veritext
    Western Regional Headquarters
    707 Wilshire Boulevard, Suite 3500                                                                                         VERITEXT
    Los Angeles CA 90017                                                                                                                                    LEGAL SOLUTIONS
    Tel. 877-955-3855 Fax. 949-955-3854
    Fed. Tax ID: XX-XXXXXXX



 Bill To:         Marc R. Labgold, Ph.D., Esq.                                                                                                                 Invoice #:                  SF1833519
                  Nagashima & Hashimoto
                                                                                                                                                         Invoice Date;                       8/27/2013
                  12007 Sunrise Valley Drive
                  Suite 110                                                                                                                              Balance Due:                           $722.25
                  Reston, VA, 20191


   Case:                 Navcom Technology Inc. v. OKI Electric Industry Co. Ltd.
   Job #:                1 703637 ( Job Date; 8/9/201 3 | Delivery: Normal
   Billing Atty:         Marc R. Labgold, Ph.D., Esq.

    Location:            Covington & Burling LLP

                         9191 Towne Centre Drive | 6th Floor | San Diego, CA 92122

   Sched Atty:           Ryan Scher, Esq. | Morgan Lewis & Bockius LLP


                 Witness                         Description                                                                                   Units                Quantity                    Amount

                                                 Certified Transcript                                                                           Page                    12000]                   $396.00

                                                 Exhibits                                                                                    Per Page                    45.00                       $29.25

                                                 Rough Draft                                                                                    Page                    120.00                   $180.00
             Ronald Reedy
                                                 CD Depo Litigation Package                                                                   Per CD                       1.00                      $39.00

                                                 Production & Processing                                                                           1                       1.00                      $50.00

                                                 Shipping & Handling                                                                         Package                       1.00                      $28.00

         Notes:                                                                                                                                             Invoice Total:                       $722.25

                                                                                                                                                                  Payment:                           $0.00

                                                                                                                                                                       Credit:                        $0.00

                                                                                                                                                                    Interest:                        $0.00
                                                                                                                                                            Balance Due:                        $722.25
TERMS;     Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1 .5% per month. Accounts unpaid after 90 days agree to pay all collection costs, including reasonable attorney's
fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services please consult http://www.veniexl.com/servjces/all-
services/service-information




                                                                                                                                                              Invoice #:                 SF1833519
                     To pay online, go to                                                    Please remit payment to:
                                                                                                                                                                    Job #:                   1703637
                                                                                                      Veritext
                      www. Veritext. com
                                                                                                  P.O. Box 71303                                        Invoice Date:                      8/27/2013
               Veritext accepts all major credit cards
                                                                                               Chicago IL 60694-1303
           (American Express, Mastercard, Visa, Discover)                                                                                                       Balance:                      $722.25
                          Case 5:12-cv-04175-EJD Document 421-4 Filed 10/04/19 Page 10 of 27

                                                                            VER ITE XT


                                                                     707 Wilshire Boulevard, Suite 3500
                                                                          Los Angeles, CA 90017
                                                                           Phone: (973) 410-4049



 Bill To:      Marc R. Labgold, Ph.D., Esq.                                                                     Remit To:            Veritext Corp
               Nagashima & Hashimo to
                                                                                                                                     P.O. Box 71303
               12007 Sunrise Valley Drive
                                                                                                                                     Chicago , IL 60694-1 303
               Suite 110
               Reston, VA 20191


                                                                   State ment o.f Acc_o unt

                                                                                                                                                                                           $2,323.70

                                                                                Caption                                                                                                 Balance Due

                                                                 Navcom Technology In vs                      Marc R. Labgold, Ph.D., Esq.                     C                              $722.25
 F1833519                       1703637
                                                                 Navcom Technology In vs                      Marc R. Labgold, Ph.D., Esq.                     C                            $1,358.45
CA1839176                       1703559
                                                                 NavCom Technology In vs                      Marc R. Labgold, Ph.D., Esq.                     0                              $243.00
CA1839227                       1712475
                                                                                                                                                                        TOTAL:              $2,323.70


                                                                                          61-90 days                                       >90 days                                   Total
             Current                          31 -60 Days
                                                 $0.00                                       $0.00                                          $0.00                                $2,323.70
          $2,323.70




Make check payable to:
                                                                                                                                                                           VISA, MASTERCARD &
                                                                                   Veritext Corp                                                         AMERICA N EXPRESS ACCEPTED
                                                                                  P.O. Box 71303
                                                                              Chicago, IL 60694-1303
Fed.TaxlD:XX-XXXXXXX
                                                                                                                                                                                 reasonable attorney's fees.
                                                                                           per month. Accounts unpaid after 90 days agree to pay all collection costs, including
TERMS:   Payable upon receipl Accounts 30 days pest due will bear a finance charge of 1.5%
                                                                                           90 days.
         Contact us to correct payment errors. No aqustments or refunds will be made after
                   Case 5:12-cv-04175-EJD Document 421-4 Filed 10/04/19 Page 11 of 27


                                                                            VERIT EXT
                                                                                ~LEGAL SOLUT IONS




                                                                     707 Wilshire Boulevard, Suite 3500
                                                                          Los Angeles, CA 90017
                                                                           Phone: (973) 410-4049



 Bill To:       Patrick J Hoeffner, Esq                                                                         Remit To:
                Nagashima & Hashimoto                                                                                                 Veritext Corp
                12007 Sunrise Valley Drive                                                                                            P.O. Box 71303
                                                                                                                                      Chicago, IL 60694-1303
                Suite 110
                Reston, VA 20191



                                                                    Statemen t of Account

                                                                                                                                                      l'otal Bala11oe Dqe:                 $1,597.60
                                                                                                                                                                         Aged
Invoice#          Invoice Job #                     Job                         Caption                                       Contact                         Type                      Balance Due
                   Date                            Date                                                                                                                 (Days)
CA1798745         7/17/13 1685343                 6/20/13        Navcorn Technology In vs                      Patrick J Hoeffner, Esq                         c          61                $1 ,597.60
                                                                                                                                                                       TOTAL:               $1,597.60



             Current                          31-60 Days                                  61-90 days                                       >90 days                                   Total

             $0.00                                $0.00                                   $1,597.60                                         $0.00                                $1,597.60




Make check payable to:                                                                                                                                           VISA, MASTERCARD &
                                                                                   Veritext Corp                                                         AMERICAN EXPRESS ACCEPTED
                                                                                  P.O. Box 71303
                                                                              Chicago, IL 60694-1303
Fed. Tax ID: XX-XXXXXXX
                                                                                                                                                 all collaclion costs, including reasonable attorney's fees.
TERMS:   Payable upon receipt Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay
         Contact us to correct payment errors. No adjustments or refunds will be made after 90 days.
Case 5:12-cv-04175-EJD Document 421-4 Filed 10/04/19 Page 12 of 27




             SUPPORTING
              DOC. NO. 4
                      Case 5:12-cv-04175-EJD Document 421-4 Filed 10/04/19 Page 13 of 27

                                                                                                  I .4 V 0 ICE
                                                                                       Invoice No.                     Invoice Date                 Job No.


     ,,,.
    \\\
                MBrepor ting, Inc .
                111 De erwoo d Roa d , Su i te 200
                San Ramon, Cali forn ia 94583
                (o ) 925-989-6 080 (f) 925-2 64-1957
                dep os@MBreporti n g.com
                                                                                             6702
                                                                                           Job Date

                                                                                           8/21/2013
                                                                                                                           8/27/2013
                                                                                                                                       Case No.

                                                                                                                    5:12-CV-04175 EJD (HRL)
                                                                                                                                                      1744




                                                                                                                           Case Name
                                                                                    Navcom Technology, Inc. vs. Oki Electri c I ndustry Co .

      Marc R. Labgold, Ph.D.
      Nagashima & Hashimoto                                                                                          Payment Terms
      12007 Sunrise Valley Drive, Suite 110
                                                                                    Due upon receipt
      Reston, VA 20191



 Videographer
      Paul Galyean 30(b)(6)
           Vldeographer (2-hour minimum)                                                               1.00 Hours              @           90.00          270.00
            Additional Hours                                                                          6.00 Hours               @           90.00          540.00
            Hourly (after 6:00 p.m.)                                                                   1.30 Hours              @          135.00          175.50
            Breakdown (after 6:00 p.m .) 30 minutes                                                   0.50 Hours                @         135.00              67.50
            Parking                                                                                    1.00                     @           0.00              39.15
            Setup (1 hour)                                                                             1.00 Hours               @          90.00              90. 00
            Media : DVDs                                                                              5.00 Disks                @           0.00               0.00

                                                                                                     TOTAL DUE              >>>                       $1, 182.15

 Thank you for booking your deposition with MBreporting .




Tax ID: XX-XXXXXXX

                                                 Please detach bottom portion and return with payment.

                                                                                   Job No.               1744                     BU ID            : 1-MAIN
 Marc R. Labgold, Ph.D.                                                            Case No.              5:12-CV-04175 EJD (HRL)
 Nagashima & Hashimoto                                                             Case Name             Navcom Technology, I nc. vs . Oki Electri c
 12007 Sunrise Valley Drive, Suite 110                                                                   I ndustry Co .
 Reston, VA 20191
                                                                                   Invoice No.           6702                     Invoice Dat e : 8/27/2013
                                                                                   Total Due             $ 1,182.15


                                                                                     PAYMENT WITH CREDIT CARD

                                                                                    Cardholder's Name:
                                                                                    Card Number:
Remit To: MB Reporting, Inc.
          111 Deerwood Road, Suit e 200                                             Exp. Date :                                   Phone#:
          San Ramon, CA 94583                                                       Billing Address:
                                                                                    Zip:                             Card Security Code:
                                                                                    Amount to Charge:
                                                                                    r::u·rlhnlrlor 1c C: inn:::iti 1r a·
                       Case 5:12-cv-04175-EJD Document 421-4 Filed 10/04/19 Page 14 of 27

                                                                                                           VOICE
    ,,,,,11     MBreporting, Inc.
                111 Deerwood Ro,1d, Suite 200
                Siln Ramon, California 94583
                (o) 925-989-6080 (f) 925-264 -1 957
                                                                                      Invoice No.
                                                                                           6699
                                                                                        Job Date
                                                                                                            Invoice Date
                                                                                                               8/27/2013
                                                                                                                           Case No.

                                                                                                           5:12-CV-04175 EJD (HRL)
                                                                                                                                       Job No.
                                                                                                                                         1745



                dep os @M Brep ort ing . com                                            8/22/2013
                                                                                                               Case Name
                                                                                    Navcom Technology, Inc. vs. Oki Electric Industry Co.

      Marc R. Labgold, Ph.D.
      Nagashima & Hashimoto
                                                                                                           Payment Terms
      12007 Sunrise Valley Drive, Suite 110                                         Due upon receipt
      Reston, VA 20191



 Videographer
      Paul Galyean
           Setup & Breakdown                                                                      1.50 Hours        @         90.00           135.00
           Videographer (2-hour minimum)                                                          1.00 Hours        @         90.00           270.00
           Additional Hours                                                                       4.30 Hours        @         90.00           387.00
            Parking                                                                               1.00              @         39.15               39.15
            Media: DVDs                                                                           3.00 Disks        @           0.00               0.00

                                                                                                  TOTAL DUE >>>                             $831.15

 Thank you for booking your deposition with MBreporting.




Tax ID: XX-XXXXXXX
                                                 Please detach bottom portion and return with payment.

                                                                                   Job No.          1745              BU ID            : 1-MAIN
 Marc R. Labgold, Ph.D.                                                            Case No.         5:12-CV-04175 EJD (HRL)
 Nagashima & Hashimoto                                                             Case Name        Navcom Technology, Inc. vs. Oki Electric
 12007 Sunrise Valley Drive, Suite 110                                                              Industry Co.
 Reston, VA 20191
                                                                                   Invoice No.      6699             Invoice Date : 8/27/2013
                                                                                   Total Due        $ 831.15


                                                                                     PAYMENT WITH CREDIT CARD

                                                                                    Cardholder's Name:
                                                                                    Card Number:
Remit To: MB Reporting, Inc.
          111 Deerwood Road, Suite 200                                              Exp. Date:                        Phone#:
          San Ramon, CA 94583                                                       Billing Address:
                                                                                    Zip:                   Card Security Code:
                                                                                    Amount to Charge:
Case 5:12-cv-04175-EJD Document 421-4 Filed 10/04/19 Page 15 of 27




             SUPPORTING
              DOC. NO. 6
                               Case 5:12-cv-04175-EJD Document 421-4 Filed 10/04/19 Page 16 of 27



         Veritext
         Western Regional Headquarters
         707 Wilshire Boulevard, Suite 3500
         Los Angeles CA 90017                                                                                                           ~ LEG AL SO LUTIONS
         Tel. 877-955-3855 Fax. 949-955-3854
         Fed.TaxlD:20-313 2569


      Biii To:        Marc R. Labgold, Ph.D., Esq.                                                                                                               Invoice #:                 CA1791564
                      Nagashima & Hashimoto                                                                                                                Invoice Date:                       7/30/2013
                      12007 Sunrise Valley Drive
                      Suite 110                                                                                                                            Balance Due:                           $936.40
                      Reston, VA, 20191                                                                                                                         Agency#:                         1675076

        Case:                Navcom Technology Inc. v. OKI Electric Industry Co. Ltd.
-   -1-·J ob-#:- ·- - - 16.7-5036-l..Job-Date:-6/-13/20.13 I Delivery: Nonna!
        Biiiing Atty: Marc R. Labgold, Ph.D., Esq.
        Location:            Guy Renzi and Associates
                             2277 State Hwy 33 I Suite 410 I Trenton , NJ 08690
        Sched Atty:          Rachel M. Walsh, Esq. I Morgan Lewis & Bockius LLP

                                                                                                                                                                                                  Amt:JUflt

                                                     Certified Transcript                                                                          Page                     87.00                  $291 .45
                                                     Exhibits                                                                                  Per Page                   133.00                    $86.45
                                                     Realtime Services                                                                             Page                     87.00                  $195.75

                                                     Rough Draft                                                                                   Page                     87.00                  $1 95.75
                Takabumi Asahi
                                                     CD Depa Litigation Package                                                                  Per CD                       1.00 1                 $39.00

                                                     Production & Processing                                                                          1                       1.00                  $50.00

                                                      Equipment Rental                                                                               1                        1.00                  $50.00

                                                      Shipping & Handling                                                                       Package                       1.00                  $28.00

              Notes: Equipment Rental - Laptop                                                                                                                                                    $936.40
                                                                                                                                                                                                      $0.00
                                                                                                                                                                                                      $ () .()()

                                                                                                                                                                                                      $0.00
                                                                                                                                                                                                   $936.40
      TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all ccilectlon costs, Including rBaSQflable attorney's
      teas. Conlact us to comid payment e1TOrs. No adjustments will be made after 90 days. For more information on charges related to our sarvlces please consult http://www.verit9xt.com/seNicsslal\-
      setv!ces/servlce-lnrormatlon




                                                                                                                                                                 Invoice #:                CA1791 564
                          To pay online, go to                                                   Please remit p ayment to:
                                                                                                         Verltext                                                       Job#:                   1675036
                           www.Veritext.c om
                                                                                                      P.O. Box 71303                                       Invoice Date:                      7/30/201 3
                    Veritext accepts all major credit cards                                        Chicago IL 60694-1303
                (American Express, Mastercard, Visa, Discover)                                                                                                     Bal ance:                     $936.40
                         Case 5:12-cv-04175-EJD Document 421-4 Filed 10/04/19 Page 17 of 27


   Veritext
   Western Regional Headquar ters
   707 Wilshire Boulevard, Suite 3500
   Los Angeles CA 90017                                                                                                              ~ LEGAL SO LUTIONS
   Tel. 877-955-3855 Fax. 949-955-3854
   Fed . Tax ID: XX-XXXXXXX


Bill To:        Marc R. Labgold, Ph.D., Esq.                                                                                                                     Invoice #:                CA1 810487
                Nagashima & Hashimoto                                                                                                                    Invoice Date:                       712912013
                12007 Sunrise Valley Drive
                Suite 110                                                                                                                                Balance Due:                        $1,575.50
                Reston, VA, 20191

  Case:                Navcom Technology Inc. v. OKI Electric Industry Co. Ltd.
  Job#:                16753?6 I Job Date: 7/11/2013 I Delivery: Normal
  Billing Atty: Marc R. Labgold, Ph.D., Esq.
  Location:     Morgan Lewis & Beckius
                2 Palo Alto Square, 3000 El Camino Real I Suite 700 I Palo
                Alto, CA 94306
  Sched Atty: Brett M. Schuman, Esq. I Morgan Lewis & Beckius LLP



                                               ; Certified Transcript                                                                                                                            $735.90
                                               (....
                                               IExhibits                                                                                     Per Page        1
                                                                                                                                                                                                 $351.65



          Ruben Balbuena                       ~::;,::~~~~· -- ----~=:=~---·---·--! p:~:g·l=~~,:;:~
                                               !co Depa Litigatio~ Package ··· - -- - -- - - - - - - - c                                      Perco- 1                      1.00 !                 $39.oo

                                               !Produ~tlon & Proce~sing                                                                                                     1.00                   $50.00

                                               \ shippi-~g & Handling                                                   · ------1 Pack~ge l                                 1. 00 1                $28.00

        Notes:                                                                                                                                                                                 $1,575.50
                                                                                                                                                                                                     $0.00
                                                                                                                                                                                                     $0. 00
                                                                                                                                                                                                     $0.00
                                                                                                                                                                                               $1 ,575.50
                                                                                                                                                          collection costs, including reasonable attorney's
TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all
                                                                                                                                                              http://www.veritext.com/services/all·
fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services please consult
servioes/sarvlce-lnformation




                                                                                                                                                                 Invoice#:                CA1810487
                    To pay online, go to                                                     Please remit payment to:
                                                                                                      Veritext
                                                                                                                                                                      Job#:                    1675326
                       www.Veritext.com                                                               P.O. Box 71303                                     Invoice Date:                       7/29/2013
               Veritext accepts all major credit cards                                          Chicago IL 60694-1303
           (American Express, Mastercard, Visa, Discover)                                                                                                         Balance:                   $1,575.50
Case 5:12-cv-04175-EJD Document 421-4 Filed 10/04/19 Page 18 of 27




             SUPPORTING
              DOC. NO. 7
                Case 5:12-cv-04175-EJD Document 421-4 Filed 10/04/19 Page 19 of 27

(] ORIGINAL                                                                              INVO ICE
                                                                                   Invoice No.           Invoice Date              Job No.
       ,:x:J                                                                          51671                 7/18/2013               35671
                                                                                    Job Date                            case No.
                                                                                    6/25/2013           5; 12-CV-D4175-EJD
                                                                                                            Case Name
                                                                               NavCom Technology Inc., et al -v- Oki Electric Industry Co.,
                                                                               Ltd.
      Marc R. Labgold, Ph.D., Esquire
      Nagashima & Hashimoto                                                                             Payment Terms
      Hlrakawa-cho KS Building, 2nd Floor                                      Due upon receipt
      2-4-14, Hirakawa-<:ho, Oliyoda-Ku
      Tokyo, 102--0093


 TRANSCRIPT WITH INDEX OF:
     Yuki Ushida, Volume 1
            Reporter Daily Minimum                                                                                                     1_soo.oo
            Realtlme Hook-up fee                                                                                                        200.00
            Exhibits                                                                        48.00 Pages                                  12.00
                                                                                             TOTAL DUE       >>>                    $1,712.00

 Due upon receipt and Is not contingent on dient payment

 For blUlng questions, please email billing@pianetdepos.com or call 888.433.3767

 Thank you for your business.




Tax ID:
                                            Please detach bottom po11ion and return with payment.



 Marc R. Labgold, Ph.D., Esquire                                              Invoice No.           51671
 Nagashtma & Hashimoto                                                        Invoice Date          7/18/2013
 Hirakawa-Cho KS Building, 2nd Floor                                                                $ 1,712.00
                                                                              Total Due
 2+14, Hirakawa-Cho, Oliyoda-Ku
 Tokyo, 102-0093




                                                                              Job No.               35671
Remit To: Planet Depos - Asia                                                 BU ID                 81-JAP-R
          405 East Gude Drive                                                 Case No.              5:12-CV-04175-EJD
          Suite 209
                                                                              Case Name             NavCom Technology Inc., et al -v- Oki
          Rockville, MD 20850
                                                                                                    Electric Industry Co., Ltd.
                 Case 5:12-cv-04175-EJD Document 421-4 Filed 10/04/19 Page 20 of 27


 lJ      ORIGINAL                                                                         INV OIC E
                                                                                    Invoice No.            Invoice Date             Job No.

       rxJ
  PlANET DEPOS
                                                                                       51674
                                                                                      Job Date
                                                                                                             7/18/2013
                                                                                                                         case No.
                                                                                                                                     35672


                                                                                      6/26/2013          5:12-CV-Q4175-EJD
                                                                                                             case Name
                                                                                NavCom Technology Inc., et al -v- Oki Bectric Industry Co.,
                                                                                Ud.            ·
      Marc R. labgold, Ph.D., Esquire
                                                                                                         Payment Terms
      Nagashima & Hashimoto
      Hirakawa-Olo KS Building, 2nd Floor                                       Due upon receipt
      2-4-14, Hirakawa-Olo, Oliyoda-Ku
      Tokyo, 102-(){)93


 TRANSCRIPT WITH INDEX OF:
     Yuki Ushlda, Volume 2
            Reporter Dally Minimum                                                                                                     1,500.00
            Realtfme Hook-up fee                                                                                                         200.00
            Exhibits                                                                        22.00 Pages                                       5.50
                                                                                              TOTAL DUE       >>>                    $1,705.SO

 Due upon receipt and Is not contingent on crtent payment.

 For billing questions, please email bllllng@planetdepos.com or call 888.433.3767

 Thank you for your business.




Tax ID:
                                             Please detach bottom portion and roturn with payment.



 Marc R. Labgold, Ph.D., Esquire                                               Invoice No.           51674
 Nagashima & Hashimoto                                                         Invoice Date          7/18/2013
 Hirakawa-Olo KS Building, 2nd Aoor                                                                  $ 1,705.50
                                                                              Total Due
 2+14, Hlrakawa-Olo, Oilyoda-Ku
 Tokyo, 102-0093




                                                                               Job No.               35672
Remit To: Planet Depos - Asia                                                  BUID                  81-JAP-R
          405 East Gude Drive                                                  case No.              5:12-CV-04175-EJD
          suite 209
          Rockville, MD 20850                                                  case Name             NavCom Technology Inc., et al -v- Oki
                                                                                                     Electric Industry Co., Ltd.
                     Case 5:12-cv-04175-EJD Document 421-4 Filed 10/04/19 Page 21 of 27

        D ORIGINAL                                                                                             I NVOI CE
                                                                                                       Invoice No.            Invoice Date              Job No.
            1:0
       PLANET DEPOS
                            ~MERICAN REALTIME                                                               52586                7/18/2013               35673
                            ' .; ~ _ ,,,.,. .. °"".Coi,d:~liiw.l/'~'f~tt,.. ,....                          Job Date                          Case No.
           AS '. A
                                                                                                           6/27/2013        5:12-CV-04175-EJD
                                                                                                                                 Case Name
                                                                                                    NavCorn Technology Inc., et al -v- Oki Electric Industry Co.,
                                                                                                    Ltd.
           Marc R. Labgold, Ph.D., Esquire
           Nagashlma & Hashimoto                                                                                             Payment Terms
           Hirakawa-Oio KS Building, 2nd Floor                                                      Due upon receipt
           2-4-141, Hirakawa-Olo, Chlyoda-Ku
           Tokyo, 102-0093


     TRANSCRIPT WITii INDEX OF:
         Ken Fujita, Volume 1                                                                                                                                     0.00
                 Reporter Daily Minimum                                                                                                                     1,soo.00
                 Realtlme Hook-up fee                                                                                                                        200.00
                 Exhibits                                                                                        37.00 Pages                                      9.25
                                                                                                                  TOTAL DUE       >>>                    $1,709.25

      Due upon receipt and Is not contingent on dlent payment

      For billing questions, please email bllling@planetdepos.com or call 888.433.3767

     Thank you for your business.




-~   Tax ID:
                                                                 Please detach bnttom portion and return with payment.



      Marc R. Labgold, Ph.D., Esquire                                                              Invoice No.           52586
      Nagashima & Hashimoto                                                                        Invoice Date          7/18/2013
      Hirakawa-Cho KS Building, 2nd Floor                                                          Total Due             $ 1,709.25
      2-4-14, Hlrakawa-Cho, Chiyoda-Ku
      Tokyo, 102-0093




                                                                                                   Job No.               35673
     Remit To: Planet Depos - Asia                                                                 BUID                  81-JAP-R
               405 East Gude Drive                                                                 Case No.              5: 12-CV-04175-EJD
               Suite209                                                                                                  NavCom Technology Inc., et al -v- Oki
                                                                                                   Case Name
               Rockville, MD 20850                                                                                       Electric Industry Co., ltd.
                                      Case 5:12-cv-04175-EJD Document 421-4 Filed 10/04/19 Page 22 of 27


[l ORIGINAL                                                                                                                                          INV OIC E
                                                                                                                                              Invoice No.            Invoice Date              Job No.
           (.XJ                                -~- ~ '


                                         *AN~ERICAN RE.l\LTIME                                                                                   51682                  7/18/2013               35674
  PLANET DEPOS                            • ·~~~    ..) \.."IP l~ '11 ;:....,.,
                                                   . _.
                                                                                  lr-.::..41fr'f "'1:Jt-11f' ~td 11..., ""9:~                  Job Date                             case No.
    '.'·"· ·.:U.··· 1·   .>hf PJUI'
                                                                                                                                               6/28/2013
                                                                                                                                                                        Case Name
                                                                                                                                           NaVCom Technology Inc., et al -v- Oki Electric Industry Co.,
                                                                                                                                           ltd.
        Marc R. Labgold, Ph.D., Esquire
                                                                                                                                                                    Payment Terms
        Nagashima & Hashimoto
        Hlrakawa-Oto KS Building, 2nd Floor                                                                                                Due upon receipt
        2-4-14, Hirakawa-cho, Chiyoda-Ku
        Tokyo, 102--0093


 TRANSCRlPT WITH INDEX OF:
         Ken Fujita, Volume 2
              Reporter Dally Minimum                                                                                                                                                               1,500~00

              Realtlme Hook-up fee                                                                                                                                                                  200.00
                                                                                                                                                         TOTAL DUE         >>>                  $1,700.00

 Due upon receipt and is not contingent on dient payment.

 For billing questions, please email bllllng@planetdepos.com or call 888.433.3767

 Thank you for your business.




Tax ID:
                                                                                                        Please detach bottom portion and return with paymenl.



 Marc R. Labgold, Ph.D., Esquire                                                                                                          Invoice No.           51682
 Nagashlma & Hashimoto                                                                                                                    Invoice Date          7/18/2013
 Hirakawa-Cho KS Building, 2nd Floor                                                                                                                            $ 1,700.00
                                                                                                                                          Total Due
 2-4-14, Hirakawa-Oto, Chiyoda-Ku
 Tokyo, 102-0093




                                                                                                                                          Job No.               35674
Remit To: Planet Depos-Asia                                                                                                               BUID                  81-JAP-R
          405 East Gude Drive                                                                                                             Case No.              5:12-CV-04175-EJD
                   SUite209
                   Rockville, MD 20850
                                                                                                                                          Case Name             NavCom Technology Inc., et al -v- Oki
                                                                                                                                                                Electric Industry Co., Ltd.
Case 5:12-cv-04175-EJD Document 421-4 Filed 10/04/19 Page 23 of 27




             SUPPORTING
              DOC. NO. 11
                                                                                                                                                         ~
                        Case 5:12-cv-04175-EJD Document 421-4 Filed 10/04/19 Page 24 of 27

                                                                                                                    I N V 0 I C Ee.\~ z,~o
                                                                                                          Invoice No.              Invoice Date               Jo b No.

                                                                                                            56371                     10/9/201 3                 42348
   PLAN ET DE POS
                                   AMERICAN REA LTIME
                                                                                                           Job Dat e                               Case No.
        A.SJA
                                                                                                           9/10/2013         5: 12-CV-04175-EJD
               888.433.3767 '   WWW. P'~ANETDEPOS    COM

                                                                                                                                   Case Name

                                                                                                   NavCom Technology Inc., et al -v- Oki Electric I ndustry Co.,
                                                                                                   Ltd.
          Marc R. Labgold, Ph .D., Esquire
          Nagashima & Hashimoto                                                                                                 Payment Ter ms
          Hirakawa-Cho KS Building, 2nd Floor
                                                                                                   Due upon receipt
          2-4-14, Hirakawa-Cho, Chiyoda-Ku
          Tokyo,    102-0093



  TRANSCRIPT WITH INDEX OF:
          Yoko Goto, 30(b)(6), Volume 2
                   Reporter Daily Minimum                                                                                                                            1,500.00
                   Realtime Hook-up fee                                                                                                                                  200.00
                   Exhibits                                                                                       219.00 Pages                                            54.75

                                                                                                                  TOTAL DUE      >>>                               $1,754. 75

  Due upon receipt and is not contingent on client payment.

  For billing questions, please email billing@planetdepos.com or ca ll 888.433 .3767


  Than k you for your business.




Tax ID:

                                                           Please derach bo/10111 por1io11 and re111m wilh pay me111.




 Marc R. Labgold, Ph .D., Esquire                                                                Invoice No.            56371
 Nagashima & Hashimoto                                                                           Invoice Date           10/9/2013
 Hirakawa-Cho KS Building, 2nd Floor
 2-4-14, Hirakawa-Cho, Chiyoda-Ku                                                                Total Due              $ 1,754 .75

 Tokyo,      102-0093




                                                                                                 Job No.                42348
Remit To :    Planet Depos - Asia                                                                BU ID                  81-JAP-R
              405 East Gude Drive
                                                                                                 case No.               5:12-CV-04175-EJD
              Suit e 209
              Rockville, MD 20850                                                                case Name              NavCom Technology I nc., et al -v- Oki
                                                                                                                        Electric Industry Co., Ltd.
                       Case 5:12-cv-04175-EJD Document 421-4 Filed 10/04/19 Page 25 of 27



                                                                                                                         Invoice No.             Invoice Date                Job No.




                                      -
                                                                                                                            56369                   10/ 9/ 2013                 42347
   PLAN ET DE POS
                                      · ,....AME RI CAN REALTIME
                                  ~. ¥:u l~Ca.ri~m..,;:l,:tncylr.r....ns ~....- ..-.~c!
                               , ..
                                                                                                                          Job Date                                Case No.
            ,\siA
      Yril.rM~t »J~.
                                                                                                                          9/9/ 201 3         5: 12-CV-04 175-EJD
              t<6S,433,37G7 ' WWW.PLA NETDEPOS.COM

                                                                                                                                                   case Name

                                                                                                                  NavCom Tech nology Inc., et al -v- Oki Electric Industry Co.,
                                                                                                                  Ltd.
          Marc R. Labgold, Ph.D., Esquire
          Nagashima & Hashimoto                                                                                                                 Payment Terms
          Hirakawa-Cho KS Building, 2nd Floor
                                                                                                                  Due upon receipt
          2-4-14, Hirakawa-Cho, Chiyoda-Ku
          Tokyo,    102-0093



 TRANSCRIPT WITH INDEX OF:
          Yoko Goto, 30(b)(6), Volume 1

                   Reporter Daily Minimum                                                                                                                                           1,500.00

                   Realtime Hook-up fee                                                                                                                                                 200. 00

                   Exhibits                                                                                                     1,026.00 Pages                                          256. 50

                                                                                                                                    TOTAL DUE    >>>                              $1,956.50

 Due upon receipt and is not contingent on client payment.


 For billing questions, please email billing@planetdepos .com or call 888.433.3767


 Thank you for your business.




Tax ID:

                                                                            Please detach bot10111 portion a11d return with payment.




 Marc R. Labgold, Ph.D., Esquire                                                                                 Invoice No.            56369
 Nagashima & Hashimoto                                                                                           Invoice Date           10/9/2013
 Hirakawa-Cho KS Building, 2nd Floor
                                                                                                                Total Due               $1,956 .50
 2-4-14, Hirakawa-Cho, Chiyoda-Ku
 Tokyo,     102-0093




                                                                                                                Job No.                 42347

Remit To:     Planet Depos - Asia                                                                                BU ID                  81-JAP-R
              405 East Gude Drive                                                                                case No.               5: 12-CV-04175-EJD
              Suite 209
              Rockville, MD 20850
                                                                                                                 case Name              NavCom Technology Inc., et al -v- Oki
                                                                                                                                        Electric Industry Co., Ltd .
Case 5:12-cv-04175-EJD Document 421-4 Filed 10/04/19 Page 26 of 27




             SUPPORTING
              DOC. NO. 12
                    Case 5:12-cv-04175-EJD Document 421-4 Filed 10/04/19 Page 27 of 27



                                                                              VERITEXT
                                                                                  . . , , . . . LEGA L SOLU TIONS




                                                                        707 Wilshire Boulevard, Suite 3500
                                                                             Los Angeles, CA 90017
                                                                              Phone: (973) 410-4049



  Bill To:        Patrick J Hoeffner, Esq
                                                                                                                  Remit To:             Veritext Corp
                  Nagashima & Hashimoto
                  12007 Sunrise Valley Drive                                                                                            P.O. Box 71303
                  Suite 110                                                                                                             Chicago, IL 60694-1303
                  Reston, VA 20191



                                                                     Statement-of-Account


                                                                                                                                                                                               $964.00

                    Invoice         Job#           · Job                          c     t"                                      Contact                        Type
                                                                                                                                                                           Aged
                                                                                                                                                                                 Balance Due
                     Date                           Date                              ap ion                                                                              (Days)
                   10/29/13 1744478 10/17/13 Navcom Technology In vs                                            Patrick J Hoeffner, Esq                          c          14       $964.00
                                                                                                                                                                         TOTAL:      $964.00


              Current                           31-60 Days                                  61-90 days                                      >90 days                                   Total
             $964.00                               $0.00                                       $0.00                                          $0.00                                 $964.00




Make check payable to:                                                             Veritext Corp                                                                 VISA, MASTERCARD &
                                                                                                                                                         AMERICAN EXPRESS ACCEPTED
                                                                                  P.O. Box 71303
                                                                              Chicago, IL 60694-1303
Fed. Tax ID: XX-XXXXXXX
TERMS:   Payable upon recaipl Accounts 30 days past due will bear a finance charge al 1.5% par month. Accounts unpaid after 90 days agree to pay all collection costs, including reasonable attorney's fees.
         Contact us to correct payment errors. No aqustm ents or refunds will be made after 90 days.
